DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any portion of a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “wherein the method configured to comprising” which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 7, 8, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obtain second data by executing a third convolution operation on the first data with a second kernel in a spatial direction, wherein the second kernel includes second weights” and then later recites “obtain the second data by executing the third convolution operation on the first data using the plurality of groups”. This later limitation is unclear because “the” second data has already been obtained by using second weights earlier in the claim. If these are meant to be the same step, the claim could be rearranged to clarify this. If these are different steps, then the claim should not refer to “the second data” being obtained twice. Claim 11 recites a similar limitation and similar analysis applies to it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication 2020/0302265) in view of Eckart (U.S. Publication 2019/0319851) and Smelyanskiy (U.S. Publication 2019/0205735).

As to claim 1, Wang discloses an electronic device comprising: a memory for storing at least one instruction and a processor configured to execute the at least one instruction (fig. 10; fig. 11; p. 4, section 0050; p. 5, section 0063; p. 9, section 0116; p. 24, section 0262), wherein the processor is configured to execute the at least one instruction to: 
execute a first convolution operation on an input image and obtain, as a result of the first convolution operation, intermediate feature data (fig. 1, element s406; fig. 4, element s405; a first pass through the method with a first convolution gives feature graph data; since the kernel is updated and the process is executed again, the feature data would read on “intermediate” data),
obtain first data by executing a second convolution operation on the intermediate feature data with a plurality of first kernels in a channel direction (fig. 4, elements s404 and s405; p 12, section 0154-p. 13, section 0158; p. 15, section 0190; p. 16, sections 0199-0201; p. 18, section 0211-p. 19, section 0216; in a subsequent pass, a secondary convolution kernel, which can be in a channel direction/dimension, can be used to obtain a convolution result which would read on “first data”), wherein the plurality of first kernels include first weights (p. 10, sections 0126-0127; each kernel is made up of a weight matrix with weight values), 
obtain second data by executing a third convolution operation on the first data with a second kernel in a spatial direction (fig. 4, elements s404 and s405; p 12, section 0154-p. 13, section 0158; p. 15, section 0190; p. 16, sections 0199-0201; p. 18, section 0211-p. 19, section 0216; in a further subsequent pass, a secondary convolution kernel, which can be in a spatial direction/dimension, can be used to obtain a convolution result which would read on “second data”), wherein the second kernel includes second weights (p. 10, sections 0126-0127; each kernel is made up of a weight matrix with weight values), 
set, based on the second data, first values of the first weights or set second values of the second weights (fig. 4, element s408; p. 8, sections 0105-0107; weights to be applied to the next convolution operation, which can be first weights for a channel direction/dimension secondary convolution or second weights for a spatial direction/dimension secondary convolution),
adjust the first values of the first weights based on first positions of the first weights (fig. 4, element s408; p. 8, sections 0105-0107; weights to be applied to the next convolution operation, which can be first weights for a channel direction/dimension secondary convolution, are adjusted based on the value of the current weight; for example, if the predicted value is too high, the weight value is adjusted to make it lower), 
and adjust the second values of the second weights based on second positions of the second weights (fig. 4, element s408; p. 8, sections 0105-0107; weights to be applied to the next convolution operation, which can be second weights for a spatial direction/dimension secondary convolution; for example, if the predicted value is too high, the weight value is adjusted to make it lower).
Wang does not disclose, but Eckart does disclose wherein the processor is further configured to: decompose the second weights of the second kernel into a plurality of groups based on positions of the second weights in the second kernel, and normalize each group of the plurality of groups to have identical sums of the weights included in each group of the plurality of groups (p. 15, section 0153-p. 16, section 0156; the matrix with weights is decomposed into eigenvalue/eigenvector sub-matrices; positions in the matrix, which correspond to positions in the kernel, are taken into account in decomposition; each group of non-zero weights is normalized such that it sums to one). The motivation for this is to allow for soft traversal of a tree structure when a choice is unclear. It would have been obvious to one skilled in the art before the effective filing date to modify Wang to decompose the second weights of the second kernel into a plurality of groups based on positions of the second weights in the second kernel, and normalize each group of the plurality of groups to have identical sums of the weights included in each group of the plurality of groups in order to allow for soft traversal of a tree structure when a choice is unclear as taught by Eckart.
Wang discloses wherein the processor is further configured to obtain the second data by executing the third convolution operation, as noted above. Wang does not disclose, but Smelyanskiy does disclose convolution using the first data using the plurality of groups (p. 5, section 0048; p. 5, sections 0051-0052; p. 6, section 0056; filter weights are grouped into columns for executing convolution), rearranging the second data, and obtaining the output image as the rearranged second data (p. 8, section 0073; after convolution, data is rearranged so the locations of output image patches correspond to input image patches). The motivation for this is to compensate for linearization of the input patches that make the convolution more efficient (p. 4, section 0045-p. 5, section 0047). It would have been obvious to one skilled in the art before the effective filing date to modify Wang and Eckart to convolve using the first data using the plurality of groups, rearrange the second data, and obtain the output image as the rearranged second data in order to enable more efficient convolution operations as taught by Smelyanskiy.

As to claim 8, Eckart discloses wherein the processor is further configured to, for a first group of the plurality of groups, adjust the second values of the second weights to have uniform sums of the second weights included in the first group of the plurality of groups (p. 15, section 0153-p. 16, section 0156; each group of non-zero weights is adjusted such that it sums to one). Motivation for the combination is given in the rejection to claim 1.

As to claim 10, Wang discloses a device further comprising a display, wherein the processor is further configured to control the display to display the output image, wherein the output image has a first size larger than a second size of the input image (p. 7, section 0097; p. 9, section 0115; a higher-resolution image is output and the output can be displayed).

As to claim 11, see the rejection to claim 1.

As to claim 18, see the rejection to claim 8.

As to claim 20, see the rejection to claim 10.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eckart and Smelyanskiy and further in view of Pau (U.S. Publication 2019/0147338) and Cain (U.S. Publication 2019/0052891).

As to claim 2, Wang does not disclose, but Pau does disclose wherein one of a height and a width of the plurality of first kernels has a first parameter of 1 and another one of the height and the width has a second parameter of a predetermined integer value other than 1 (fig. 5; p. 6, sections 0101-0107; a filter kernel of size k by 1 is shown). The motivation for this is to use parallelization to implement a method more efficiently. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Eckart, and Smelyanskiy to use a filter kernel wherein one of a height and a width of the plurality of first kernels has a first parameter of 1 and another one of the height and the width has a second parameter of a predetermined integer value other than 1 in order to use parallelization to implement a method more efficiently as taught by Pau. 
	Wang does not disclose, but Cain does disclose a device configured to normalize the first values of the first weights based on the first positions of the first weights in the plurality of first kernels, and normalize the second values of the second weights based on the second positions of the second weights in the second kernel (p. 6, section 0075-p. 7, section 0077; weights in each filter kernel are proportional to a position value and normalized such that they sum up to one). While not explicitly stated, the motivation for normalizing filter weights is to avoid a division step at the end of the filtering to get back to a correct magnitude. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Eckart, Smelyanskiy, and Pau to normalize the first values of the first weights based on the first positions of the first weights in the plurality of first kernels, and normalize the second values of the second weights based on the second positions of the second weights in the second kernel as taught by Cain in order to avoid a division step at the end of the filtering to get back to a correct magnitude.

As to claim 3, Cain discloses wherein the processor (p. 10, section 0113) is further configured to adjust the first values of the first weights to have identical sums in each first kernel of the plurality of first kernels (p. 6, section 0075-p. 7, section 0077; weights in each filter kernel are proportional to a position value and normalized such that they sum up to one). Motivation for the combination of references is given in the rejection to claim 2.

As to claim 12, see the rejection to claim 2.

As to claim 13, see the rejection to claim 3.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eckart and Smelyanskiy and further in view of Shibata (U.S. Publication 2021/0201007). 

As to claim 4, Wang does not disclose, but Shibata discloses wherein the processor is further configured to adjust the second values of the second weights by applying a reliability map, including a weight function, to the second kernel (p. 5, sections 0082-0088; a reliability map using a weight function is used to adjust weights of a function/filter kernel for extracting an object), wherein the reliability map adjusts the second kernel by a multiplication operation (p. 5, sections 0082-0088; see equation 7; an adjustment of the reliability map by multiplication would also adjust the kernel by that multiplication). The motivation for this is to improve object detection (p. 1, sections 0004-0005). It would have been obvious to one skilled in the art before the effective filing date to modify Wang, Eckart, and Smelyanskiy to adjust the second values of the second weights by applying a reliability map, including a weight function, to the second kernel and adjust the second kernel by a multiplication operation in order to improve object detection as taught by Shibata. 

As to claim 5, Shibata discloses wherein the weight function comprises a function with values gradually changing from a center of the reliability map, wherein the function with the values gradually changing from the center of the reliability map is a Gaussian function and the reliability map adjusts the second kernel by the Gaussian function being multiplied with the second kernel (p. 4, sections 0065-0066; the reliability map function S is weighted by a multiplied Gaussian function W). 

As to claim 14, see the rejection to claim 4.

	As to claim 15, as best understood, Shibata discloses wherein the weight function comprises a function with values gradually changing from a center of the reliability map (p. 5, section 0085; the reliability map depends on a function of possibility of existence that changes from the center of the rectangular region in the map to the edge of the region).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eckart and Smelyanskiy and further in view of Farooqui (U.S. Patent 10,884,736).

As to claim 7, Wang does not disclose, but Farooqui does disclose wherein the processor is further configured to identify a number of the plurality of groups and numbers of weights included in each group of the plurality of groups based on parameter values of the second kernel and a size of a stride applied by the third convolution operation (col. 5, line 52-col. 6, line 46; a number of groups and values/weights in the group is determined based on stride size and size of the frame of parameter values being operated upon). The motivation for this is to reduce CPU cycles. It would have been obvious to one skilled in the art before the effective filing date to modify Wang, Eckart, and Smelyanskiy to identify a number of the plurality of groups and numbers of weights included in each group of the plurality of groups based on parameter values of the second kernel and a size of a stride applied by the third convolution operation in order to reduce CPU cycles as taught by Farooqui. 

As to claim 17, see the rejection to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/           Primary Examiner, Art Unit 2612